Citation Nr: 0524166	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  03-25 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
hypothyroidism, beginning on May 7, 2001, and in excess of 10 
percent beginning on and after April 2, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

In April 2005, the veteran presented testimony at a video 
conference hearing before the undersigned Veterans' Law 
Judge; a transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his service connected hypothyroidism, 
rated as 30 percent from May 7, 2001, and 10 percent from 
April 2, 2002, is productive of impairment which is 
inadequately reflected by these schedular evaluations.  

Under 38 C.F.R. § 4.119, Diagnostic Code 7903, a 100 percent 
rating is warranted for hypothyroidism involving cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness.  A 60 percent rating is warranted where 
hypothyroidism produces muscular weakness, mental 
disturbance, and weight gain.  A 30 percent rating is 
warranted for hypothyroidism involving fatigability, 
constipation, and mental sluggishness; and a 10 percent 
rating is warranted where there is fatigability, or; where 
continuous medication is required for control.  Id. 

Review of the claims file reflects that the veteran has 
coronary artery disease and underwent an angioplasty with 
stent placement in March 2004.  However, although he has been 
afforded numerous VA examinations in connection with this 
claim, the examination reports do not include an adequate 
opinion as to whether the veteran's coronary artery disease 
is attributable to his service connected hypothyroidism.  In 
this regard, it is noted that the June 2004 VA examination 
includes the conclusion that it is unlikely that the 
veteran's thyroid condition has anything to do with his 
coronary disease.  However, although the conclusion was 
arrived at after consultation with a physician, this 
examination was performed by a physician's assistant, there 
is no indication that the veteran's claims file was reviewed 
by the consulting physician, and no explanation in support of 
this conclusion is provided.  

In this regard, it is noted that the United States Court of 
Appeals for Veterans Claims (Court) in Green stated that the 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Moreover, under the Veterans 
Claims Assistance Act of 2000 (VCAA), the assistance provided 
by VA shall include providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4).

In addition, review of the claims file reflects that, 
although service connection is in effect for hypothyroidism, 
service connection is also in effect for mood disorder 
(claimed as mental condition manifested by depression, 
anxiety, impaired memory, and impaired concentration) 
associated with hypothyroidism and headaches associated with 
hypothyroidism.  As noted above, the presence of mental 
disturbance is one of the symptoms identified as warranting 
an increased evaluation under 38 C.F.R. § 4.119, Diagnostic 
Code 7903, for hypothyroidism.  Accordingly, readjudication 
of this claim by the RO should include consideration of mood 
disorder in the assignment of an increased evaluation under 
Diagnostic Code 7903 rather than as a separately rated 
disorder.  




Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a VA 
examination in order to determine the 
current severity of his service-connected 
hypothyroidism.  Any specialist  
examinations deemed necessary must be 
conducted (endocrinology, cardiovascular, 
etc.).  The examination report should 
include findings as to whether the 
veteran has fatigability, constipation, 
mental disturbance (sluggishness, slowing 
of thought, dementia, or  depression), 
muscular weakness, weight gain, cold 
intolerance, cardiovascular involvement, 
bradycardia (less than 60 beats per 
minute), or sleepiness related to his 
service-connected hypothyroidism.  In 
addition, the examiner is specifically 
requested to provide an opinion, with 
supporting rationale, as to whether the 
veteran's coronary artery disease is 
attributable to his service connected 
hypothyroidism.  A complete rationale for 
all opinions expressed must be provided. 

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal, to include whether mental disorder 
should be considered in awarding an 
increased rating rather than being rated 
separately.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________________
	DAVID S. NELSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


